Detailed Action
1. This Office Action is submitted in response to the Amendment filed 12-29-2020, wherein claims 2 and 8-20 have been canceled and claims 1 and 3-7 have been amended. Claims 1 and 3-7 are now pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 12-29-2020 have been fully considered and they are persuasive. All rejections in the Office Action mailed 11-30-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1 and 3-7 are allowed  

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a liquid dispenser that includes; a housing with components for generating cold and/or hot liquid; a faucet/ spigot or cock which protrudes from the housing, the faucet/cock is configured to discharge a liquid and includes an inflow pipe; an outflow pipe extending downward from a bottom of the inflow pipe, where the housing also includes a control panel which is provided so as to input a command for discharging the liquid and a sterilization module with a UV light source, which is mounted on the outflow pipe of the faucet/cock. See USPN 9,346,687.
	The prior art also teaches a liquid treatment system that includes a detachable sterilization module/UV light source, where the module is detachable using various mechanical elements; such as, threaded members, grooves with locking tabs, or a compression nut. See USPN 5,536,395; 
	However, the prior art fails to teach a liquid dispenser that includes a housing with components for generating cold and/or hot liquid and a faucet or cock which protrudes from the housing, the faucet/cock being configured to discharge a liquid that also uses a fastener formed on at least one of the cock or the ultraviolet sterilization module so that the sterilization module can be selectively attached to or detached from the outflow pipe of the cock.
	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest liquid dispenser that includes a housing with components for generating cold and/or hot liquid; a sterilization module and a faucet or cock which protrudes from the housing, the faucet/cock being configured to discharge a liquid, as described above, wherein a fastener is formed on at least one of the cock or the sterilization module so that the sterilization module can be selectively attached to or detached from the outflow pipe of the cock.

 	6. Claims 3-7 are allowed by virtue of their dependency upon allowed claim 1. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 2, 2021 


/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881